DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. (US 2014/0139713 A1) in view of Yuan et al. (US 2017/0359532 A1).

 	As of Claim 1: Gomi teaches an imaging element (¶0097), comprising: a photoelectric conversion element (¶0097); 5a first amplification element that amplifies a signal from the photoelectric conversion element (¶0099); a second amplification element that amplifies an output from the first amplification element (¶0103).  
Gomi does not explicitly teach “a coupling capacitor, wherein the coupling capacitor 10is between the first and second amplification elements " as recited in present claimed invention.
Yuan. In particular, Yuan teaches a coupling capacitor, wherein the coupling capacitor 10is between the first and second amplification elements (i.e., see ¶¶0021, 0025,0027,0031,0036) as recited in present claimed invention.
In view of the above, having the coupling capacitor of Gomi and given the well-established teaching of Yuan, Therefore, it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention (AIA ) to substitue the coupling capacitor of Gomi as taught by Yuan, since Yuan state that such modification would filter out the unwanted signal from the output.
Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. (US 2014/0139713 A1) in view of Yuan et al. (US 2017/0359532 A1), and further in view of Hynecek (US 2016/0150175 A1).

As of Claim 2: Gomi in view of Yuan does not explicitly teach “a first reset element that selectively resets the 15first amplification element; and a second reset element that selectively resets the second amplification element. " as recited in present claimed invention.
Hynecek further teaches a first reset element that selectively resets the 15first amplification element; and a second reset element that selectively resets the second amplification element. (i.e., see ¶¶0016-0021, 0029) as recited in present claimed invention.
In view of the above, having the coupling capacitor of Gomi in view of Yuan  and given the well-established teaching of Hynecek, Therefore, it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention (AIA ) to substitue the coupling capacitor of Gomi in view of Yuan  as taught by Hynecek, since Hynecek state that such modification would improve shutter efficiency (See Absract of Hynecek ).

 	As of Claim 3:  Gomi in view of Yuan in view of Hynecek further teaches  a transfer transistor, wherein the first amplification element is a first amplification transistor, and wherein the transfer transistor selectively connects the photoelectric conversion element to a gate of the first 25amplification element (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029)  
 	As of Claim 4: Gomi in view of Yuan in view of Hynecek further teaches  the coupling capacitor is a first capacitor, the imaging element further comprising: 30a second capacitor, wherein a first node of the second capacitor is connected to a node of the first capacitor (Yuan ¶¶0021-0025).  
 	As of Claim 5: Gomi in view of Yuan in view of Hynecek further teaches  the node of the first capacitor connected to the first node of the second capacitor is a second node, the 5imaging element further comprising: an output node, wherein a first node of the first capacitor is connected to the output node (Yuan ¶¶0021-0025).  

 	As of Claim 6: Gomi in view of Yuan in view of Hynecek further teaches   the second amplification element is connected to the second node of the first capacitor and the first node of the second capacitor (Yuan ¶¶0021-0025).  
 
 	As of Claim 7: Gomi in view of Yuan in view of Hynecek further teaches   the 15first amplification element is a first amplification transistor, wherein the second amplification element is a second amplification transistor, and wherein a gate of the second amplification transistor is connected to the second node of the first capacitor and the first node of the 20second capacitor (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029)  

 	As of Claim 8: Gomi in view of Yuan in view of Hynecek further teaches a floating diffusion, wherein a gate of the first 25amplification element is connected to the floating diffusion (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029).  

 	As of Claim 9:  Gomi in view of Yuan in view of Hynecek further teaches   30a transfer transistor, wherein the floating diffusion is selectively connected to the photodiode via the transfer81 SP366995US01 transistor (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029). 
  
 	As of Claim 10: Gomi in view of Yuan in view of Hynecek further teaches   5a transfer transistor, wherein the first amplification element is selectively connected to the photodiode via the transfer transistor (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029). 
 
 	As of Claim 11: Gomi in view of Yuan in view of Hynecek further teaches    a floating diffusion, wherein the floating diffusion is connected to the transfer transistor and the first amplification element; a first reset transistor, wherein the floating 15diffusion is selectively connected to a reset voltage by the first reset transistor (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029). 

 	As of Claim 12: Gomi in view of Yuan in view of Hynecek further teaches    the first node of the coupling capacitor is selectively 20connected to ground by a load transistor (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029).  

 	As of Claim 13: Gomi in view of Yuan in view of Hynecek further teaches    an output signal from the second amplification 25element and a reference signal is input to a differential amplifier, and an output from the differential amplifier is supplied to the second reset element (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029).  

 	As of Claim 14: Gomi in view of Yuan in view of Hynecek further teaches   the differential amplifier includes the second82 SP366995US01 reset element and a current mirror circuit (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029).  

 	As of Claim 15: Gomi in view of Yuan in view of Hynecek further teaches     a detection unit that detects a 5signal from the second amplification element, wherein the detection unit does not perform sampling of a reset signal and only performs sampling of an accumulated signal, including processing of correlated double sampling (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029).  

 	As of Claim 16: Gomi in view of Yuan in view of Hynecek further teaches    the photoelectric conversion element, the first amplification element, and the first reset element are 15formed in a first layer, the offset element, the second amplification element, and the second reset element are formed in a second layer, and the first layer and the second layer are stacked (Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029).  

 	As of Claim 17: Gomi in view of Yuan in view of Hynecek further teaches the detection unit that detects the signal from the second amplification element is formed in a third layer, 25and the Gomi ¶0095,0018,0020,0092, Yuan ¶¶0016-0021, 0029 Hynecek¶¶0023, 0029).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.